UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) January 11, 2011 RAPTOR NETWORKS TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) COLORADO 000-51443 84-1573852 (State or other (Commission File Number) (IRS Employer jurisdiction of incorporation) Identification Number) 1508 Grand Avenue, SANTA ANA, CA 92705 (Address of Principal Executive Offices) 714-380-6660 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (SEE General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS On January 11, 2011, one institutional accredited investor (“Investor”) entered into a letter agreement (“Letter Agreement”) with Raptor Networks Technology, Inc. (the “Company”), which Letter Agreement became effective on December 31, 2010. Pursuant to the terms of the Letter Agreement, with regard to certain cash payments due on December 31, 2010 with respect to four of the Company’s Senior Secured Convertible Notes (the “Notes”), the Investor has agreed to permit the Company to add such payments due to and become a part of the Principal and, accordingly shall bear interest and be repaid as provided in the Notes, in lieu of cash, and as more fully described in the Letter Agreement. The Letter Agreement is attached as Exhibit 99.1 to this Current Report on Form 8-K.The above descriptions are qualified by reference to the complete text of the letter agreement described.However, this letter agreement, including without limitation the representations and warranties contained in this letter agreement, is not intended as a document for investors and the public to obtain factual information about the current state of affairs of the parties to this document and agreement.Rather, investors and the public should look to other disclosures contained in the Company’s reports under the Securities Exchange Act of 1934, as amended. 2 ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit NumberDescription 99.1Letter agreement between Castlerigg MasterInvestments Ltd. and Raptor Networks Technology,Inc., dated December 31, 2010. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 13, 2011 RAPTOR NETWORKS TECHNOLOGY, INC. By: /s/ Bob van Leyen Name: Bob van Leyen Title: Chief Financial Officer 4
